30 F.3d 128
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip Charles BROWN, Plaintiff Appellant,v.Jeffrey JANOFSKY, Dr., Defendant Appellee.
No. 94-6169.
United States Court of Appeals, Fourth Circuit.
Submitted April 12, 1994Decided Aug. 5, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-93-4178-MJG)
Phillip Charles Brown, appellant pro se.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice this Bivens1 action for damages, due to Appellant's failure to first exhaust habeas corpus remedies.


2
Our review of the record discloses that Appellant's claim was presented and decided adversely to him in an earlier action.  Brown v. Unknown Psychiatrist, No. CA-93-1167 (D. Md. May 12, 1993) (unpublished), aff'd, No. 93-6541 (4th Cir.  Aug. 5, 1993) (unpublished).  Without addressing the exhaustion issue on which the district court's decision was grounded, we thus conclude that Appellant's present request for relief is barred by res judicata.   Meekins v. United Transp.  Union, 946 F.2d 1054, 1057 (4th Cir.1991).


3
We therefore affirm the district court's dismissal, but modify that dismissal to a dismissal with prejudice.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


1
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)